Exhibit 10.11

 

LOGO [g719100g90y44.jpg]

March 31, 2014

INDUCEMENT GRANT AGREEMENT

Employee Name:

ID Number:

Payroll Country: United States of America

Number of Restricted Stock Units Granted:

Grant Date:

Grant Price:

Vesting Schedule: The restrictions lapse and the units vest on the third
anniversary of the Grant Date.

Further Terms and Conditions

 

1.

Type and Size of Grant. Subject to the 2011 Omnibus Stock and Performance
Incentive Plan (the Plan) and this Agreement, the Company grants to the employee
named above (the Employee) Restricted Stock Units, the number of which is set
forth above.

 

2.

Grant Date, Price, and Plan. The Grant Date and the Grant Price are as set forth
above. Awards are made under the Plan.

 

3.

Vesting, Restrictions, Forfeiture, and Lapse of Restrictions. The Restricted
Stock Units subject hereto may be canceled or forfeited as set forth herein.
Except as otherwise noted in this Agreement, the following summary table
describes restrictions and terms, forfeiture, and lapse of restrictions, subject
to the more detailed provisions set forth below:

 

    

Summary Table

 

 

Summary of Termination Rules

Status   

Termination

Date

   Forfeiture or Lapsing of Restrictions Layoff    Any date after grant date   
Restrictions lapse on Termination date Disability    Any date after grant date
   Restrictions lapse on Termination date Death    Any date after grant date   
Restrictions lapse on Termination date Divestitures, outsourcing, and moves to
joint ventures    Any date after grant date    Canceled upon Termination, unless
approval otherwise All other Terminations    To the extent vested   
Restrictions lapse on vesting date, unless elected to delay lapsing   

To the extent not

vested

   Canceled upon Termination

 

   Page 1 of 10   



--------------------------------------------------------------------------------

Exhibit 10.11

 

  (a)

Vesting. The Restricted Stock Units granted under this Agreement shall vest as
set forth in the Vesting Schedule above. All vesting shall be in whole shares,
and fractions shall be rounded down to nearest whole share.

 

  (b)

Restrictions and Terms.

 

  (i)

The Award shall be held in escrow by the Company until the lapsing of
restrictions placed upon the Award. The Employee shall not have the right to
sell, transfer, assign, or otherwise dispose of Restricted Stock Units granted
in the Award until the escrow is terminated. Except as set forth below, the
Award shall be forfeited and the related Restricted Stock Units canceled upon
the Employee’s Termination of Employment with the Company prior to vesting in
accordance with paragraph (a) above. Restrictions shall lapse on the Restricted
Stock Units as they become vested in accordance with paragraph (a) above, except
to the extent that the Employee has elected to delay lapsing of the restrictions
by filing with the Administrator in a timely manner on a properly completed form
an election to so do. Restrictions shall lapse on the Restricted Stock Units
granted in the Award on the day following the Employee’s Termination of
Employment with the Company, if the Award has not been canceled prior to that
day. Upon the lapsing of restrictions, the number of shares of unrestricted
Stock equal to the number of shares of Restricted Stock Units for which the
restrictions have so lapsed shall be registered in the Employee’s name, and the
related shares of Restricted Stock Units shall be canceled; provided, however,
that in places where it is determined by the Administrator that payout in the
form of unrestricted Stock is prohibited by law, regulation, or decree, or where
the cost of legal compliance to issue the unrestricted Stock would be
unreasonably expensive, the Fair Market Value of such unrestricted Stock shall
be paid in cash instead of settlement of the Award in unrestricted Stock. Cash
payouts are only permitted where such legal restrictions exist. Settlement of
the Award in unrestricted Stock or cash payout, if any, shall be made when the
restrictions lapse, but in any event, shall be made no later than March 15 of
the year following the year in which such restrictions lapse.

 

  (ii)

Restricted Stock Units do not have any voting rights or other rights generally
associated with Stock, and are merely an obligation of the Company to make
settlement in accordance with the terms and conditions applicable to such
Restricted Stock Units. Restricted Stock Units shall accrue a dividend
equivalent at such times as an ordinary quarterly cash dividend is paid on the
Stock of the Company, which dividend equivalent shall be paid in cash to the
Employee to whom the Award was made. Payment of a dividend equivalent, if any,
shall be made on the first day of the third month of each calendar quarter (or,
if the New York Stock Exchange is not open on such day, the first day that the
New York Stock Exchange is open thereafter), but in any event, shall be made no
later than March 15 of the year following the year in which the dividend related
to the dividend equivalent is paid.

 

  (c)

Termination of Employment.

 

  (i)

General Rule for Termination. If, prior to the date on which in accordance with
the schedule set forth in the Award, the Employee’s employment with a
Participating Company shall be terminated for any reason except death,
Disability, or Layoff, any Restricted Stock Units remaining in escrow pursuant
to such Award shall be canceled and all rights thereunder shall cease; provided
that the Authorized Party may, in its or his sole discretion, determine that all
or any portion of an Award shall not be canceled due to Termination of
Employment.

 

  (ii)

Layoff. If, after the date the Award is granted, the Employee’s employment with
a Participating Company shall be terminated by reason of Layoff, the Employee
shall retain all rights provided by the Award at the time of such Termination of
Employment. In such case, the restrictions on the Award shall lapse on the date
of Termination of the Employee from the employ of the Company and its
subsidiaries, and settlement shall be made in accordance with the settlement
provisions above.

 

   Page 2 of 10   



--------------------------------------------------------------------------------

Exhibit 10.11

 

  (iii)

Disability. If, after the date the Award is granted, the Employee shall
terminate employment following Disability of the Employee, the Employee shall
retain all rights provided by the Award at the time of such Termination of
Employment. In such case, the restrictions on the Award shall lapse on the date
of Termination of Employment from the employ of the Company and its
subsidiaries, and settlement shall be made in accordance with the settlement
provisions above.

 

  (iv)

Death. If, after the date an Award is granted, the Employee shall die while in
the employ of a Participating Company, or after Termination of Employment by
reason of Retirement, Disability, or Layoff (and prior to the cancellation of
the Award), the executor or administrator of the estate of the Employee or the
person or persons to whom the Award shall have been validly transferred by the
executor or the administrator pursuant to will or the laws of descent and
distribution shall have the right to settlement of the Award to the same extent
the Employee would have, had the Employee not died. In such case, the
restrictions on the Award shall lapse upon the determination of death by the
Administrator, and settlement shall be made in accordance with the settlement
provisions above. No transfer of an Award, or of the unrestricted Stock or other
proceeds of an Award, by the Employee by will or by the laws of descent and
distribution shall be effective to bind the Company unless the Administrator
shall have been furnished with written notice thereof and a copy of the will and
such other evidence as the Administrator may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of such Award.

 

  (v)

Transfers and Leaves. Transfer of employment between Participating Companies
shall not constitute Termination of Employment for the purpose of any Award
granted under the Program. Whether any leave of absence shall constitute
Termination of Employment for the purposes of any Award granted under the
Program shall be determined by the Administrator, in each case in accordance
with applicable law and by application of the policies and procedures adopted by
the Company in relation to such leave of absence.

 

  (vi)

Divestiture, Outsourcing, or Move to Joint Venture. If, after the date the Award
is granted, the Employee ceases to be employed by Participating Company as a
result of (a) the outsourcing of a function, (b) the sale or transfer of all or
a portion of the equity interest of such Participating Company (removing it from
the controlled group of companies of which the Company is a part), (c) the sale
of all or substantially all of the assets of such Participating Company to
another employer outside of the controlled group of corporations (whether the
Employee is offered employment or accepts employment with the other employer),
(d) the Termination of the Employee by a Participating Company followed by
employment within a reasonable time with a company or other entity in which the
Company owns, directly or indirectly, at least a 50% interest, prior to exercise
of an Award, or (e) any other sale of assets determined by the Authorized Party
to be considered a divestiture under this program, the Authorized Party may, in
its or his sole discretion, determine that all or a portion of any such Award
shall not be canceled. In such cases, the restrictions on the Award shall lapse
on the date of Termination of the Employee from the employ of the Company and
its subsidiaries, and settlement shall be made in accordance with the settlement
provisions above.

 

  (vii)

Change of Control. Upon a Change of Control, the following shall apply to any
Award:

 

  (1)

Each Employee shall immediately become fully vested in such Award that is not
assumed by, or substituted for, by the an acquirer in connection with the Change
of Control, and such Award shall not thereafter be forfeitable for any reason,
except as set forth in Section 3(d).

 

   Page 3 of 10   



--------------------------------------------------------------------------------

Exhibit 10.11

 

  (2)

With regard to any other Award, each Employee shall become fully vested in such
Award upon incurring a Severance following such Change of Control, and such
Award shall not thereafter be forfeitable for any reason, except as set forth in
Section 3(d).

 

  (3)

In the event of vesting of an Award pursuant to either Section 3(c)(vii)(1) or
Section 3(c)(vii)(2), all restrictions and other limitations applicable to the
Restricted Stock Units shall lapse and the Restricted Stock Units shall be
settled in unrestricted Stock or cash at the same times and upon the same events
as it would otherwise have been made in accordance with the settlement
provisions above.

 

  (viii)

Notwithstanding anything herein to the contrary, in the event that this Award or
the dividend equivalents associated with this Award are includible in income
pursuant to section 409A of the Internal Revenue Code, settlement of the Award
or any other distribution hereunder due to Separation from Service with the
Company and its subsidiaries shall not be made to a “specified employee” (as
that term is defined in section 409A(a)(2)(B)(i)) prior to six months after the
specified employee’s Separation from Service from the Company and its
subsidiaries (or, if earlier, the date of death of the specified employee).

 

  (d)

Detrimental Activities, Suspension of Award, and Required Recoupment.

 

  (i)

If the Authorized Party determines that, subsequent to the grant of any Award
but prior to any Change of Control, the Employee has engaged or is engaging in
any activity which, in the sole judgment of the Authorized Party, is or may be
detrimental to the Company or a subsidiary, the Authorized Party may cancel all
or part of the Restricted Stock Units held in escrow pursuant to the Award or
Awards granted to that Employee. Upon any Change of Control, the Authorized
Party may cancel all or part of the Restricted Stock Units held in escrow
pursuant to the Award granted to the Employee only upon a determination by the
Authorized Party that the Employee has given the Company Cause for such
cancellation.

 

  (ii)

If the Authorized Party, in its or his sole discretion, determines that the
lapsing of restrictions on Restricted Stock or Restricted Stock Units held in
escrow pursuant to any Award has the possibility of violating any law,
regulation, or decree pertaining to the Company, any of its subsidiaries, or the
Employee, the Authorized Party may freeze or suspend the Employee’s right to
settlement or payout of the Award until such time as the lapse of restrictions
would no longer, in the sole discretion of the Authorized Party, have the
possibility of violating such law, regulation, or decree.

 

  (iii)

Notwithstanding anything herein to the contrary, this Award is subject to
forfeiture or recoupment, in whole or in part, under applicable law, including
the Sarbanes-Oxley Act and the Dodd-Frank Act.

 

4.

Assignment of Award upon Death. Rights under the Plans and this Agreement cannot
be assigned or transferred other than by (i) will or (ii) the laws of descent
and distribution.

 

5.

Tax Withholding. In all cases the Employee will be responsible to pay all
required withholding taxes associated with the Award. Should a withholding tax
obligation arise with regard to the Award or the lapsing of restrictions on
Restricted Stock Units granted in the Award, the withholding tax may be
satisfied by withholding shares of Stock. The value of the shares of Stock
withheld for this purpose shall not exceed the minimum withholding amount
required by applicable laws and regulations. In cases where a withholding tax
obligation arises prior to the lapse of restrictions on Restricted Stock Units
granted in the Award, the withholding tax may be satisfied instead by payment of
cash by the Employee. Payment of cash shall not be allowed unless the Employee
has elected to make such payment by payroll withholding over a period of six
months following the date the

 

   Page 4 of 10   



--------------------------------------------------------------------------------

Exhibit 10.11

 

 

obligation shall arise, which election must be made within thirty days of the
Grant Date of the relevant Award. If any interest is required under local laws,
regulations, or decrees to be charged on or imputed against the payroll
withholding, the Employee shall be responsible for paying such interest, which
shall be withheld from pay over the same six-month period. In cases where
payment by payroll withholding cannot be made due to circumstances arising after
the election or where the Administrator has determined that such withholding
would violate any applicable law, regulation, or decree, shares of Stock shall
be withheld instead. When necessary, lapsing of restrictions may be accelerated
by the Authorized Party to the extent necessary to provide shares of Stock to
satisfy any withholding tax obligation. This withholding tax obligation
includes, but is not limited to, federal, state, and local taxes, including
applicable non-U.S. taxes.

 

6.

Shareholder Rights for Restricted Stock Units. The Employee shall not have the
rights of a shareholder until the Restricted Stock Unit has been canceled and
ownership of shares of Stock has been transferred to the Employee. As described
above, the Company may pay dividend equivalents with regard to Restricted Stock
Units in certain circumstances.

 

7.

Certain Adjustments. In the event certain corporate transactions,
recapitalizations, or stock splits occur while Restricted Stock or Restricted
Stock Units are outstanding, the Grant Price and the number of shares of
Restricted Stock Option Shares or Restricted Stock Units shall be
correspondingly adjusted.

 

8.

Relationship to the Plan. In addition to the terms and conditions described in
this Agreement, Awards are subject to all other applicable provisions of the
Plan. The decisions of the Committee with respect to questions arising as to the
interpretation of the Plan or this Agreement and as to findings of fact shall be
final, conclusive, and binding.

 

9.

No Employment Guarantee. No provision of this Agreement shall confer any right
upon the Employee to continued employment with any Participating Company.

 

10.

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware.

 

11.

Amendment. Without the consent of the Employee, this Agreement may be amended or
supplemented (i) to cure any ambiguity or to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein,
or (ii) to add to the covenants and agreements of the Company for the benefit of
an Employee or to add to the rights of an Employee or to surrender any right or
power reserved to or conferred upon the Company in this Agreement, provided, in
each case, that such changes or corrections shall not adversely affect the
rights of the Employee with respect to the grant of an Award evidenced hereby
without the Employee’s consent, or (iii) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable federal or
state securities or tax laws.

 

   Page 5 of 10   



--------------------------------------------------------------------------------

Exhibit 10.11

 

DEFINITIONS

Capitalized terms not defined below shall have the meanings set forth in the
Plan.

“Authorized Party” means the person who is authorized to approve an Award,
exercise discretion, or take action under the Administrative Procedure for the
Restricted Stock Program and pursuant to the Program. With regard to Senior
Officers, the Committee is the Authorized Party. With regard to other Employees,
the Chief Executive Officer is the Authorized Party, although the Committee may
act concurrently as the Authorized Party.

“Award” means the Restricted Stock Units granted to the Employee pursuant to the
foregoing terms, conditions, and limitations.

“Cause” means “Cause” as that term is defined in the Key Employee Change in
Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan.

“Change of Control” has the meaning set forth in Attachment A to these Terms and
Conditions.

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

“Company” means ConocoPhillips a Delaware corporation.

“Disability” means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.

“Fair Market Value” means, as of a particular date, the mean between the highest
and lowest sales price per share of such Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the next preceding date on which such a sale was so
reported, or, at the discretion of the Committee, the price prevailing on the
exchange at a designated time.

“Good Reason” means “Good Reason” as that term is defined in the Key Employee
Change in Control Severance Plan of ConocoPhillips applied as if an Employee
were a participant under such plan.

“Grant Price means the Fair Market Value for one share of Stock as of the date
of the grant of an Award. Grant price is not adjusted for any restrictions
applicable to the Award.

“Key Employee Change in Control Severance Plan of ConocoPhillips” means the plan
of that name (or a successor plan to the plan of that name) in effect on an
applicable Change of Control. If no plan of that name (or successor plan to the
plan of that name) is in effect on an applicable Change of Control, it shall
mean instead the plan of that name in effect on the date of the Award.

“Layoff” means an applicable Termination of Employment due to layoff under the
ConocoPhillips Severance Pay Plan, the ConocoPhillips Executive Severance Plan,
or the ConocoPhillips Key Employee Change in Control Severance Plan, or layoff
or redundancy under any similar layoff or redundancy plan which the Company or
its subsidiaries may adopt from time to time. If all or any portion of the
benefits under the redundancy or layoff plan are contingent on the employee’s
signing a general release of liability, such Termination shall not be considered
as a “Layoff” for purposes of this Award unless the employee executes and does
not revoke a general release of liability, acceptable to the Company, under the
terms of such layoff or redundancy plan. In order to be considered a layoff for
purposes of this Award, the Termination of Employment must also be considered a
Separation from Service.

 

   Page 6 of 10   



--------------------------------------------------------------------------------

Exhibit 10.11

 

“Participating Company” includes ConocoPhillips and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.

“Restricted Stock Unit” means a unit equal to one share of Stock (as determined
by the Authorized Party) that is subject to forfeiture provisions or that has
certain restrictions attached to the ownership thereof.

“Senior Officer” means the Chairman of the Board, the CEO, all other executive
officers of the Company (determined in accordance with the Company’s custom and
practice pursuant to section 16(b) of the Securities Exchange Act of 1934, as
amended), all other employees of the Company who report directly to the CEO and
whose salary grade is 23 or higher, and all other employees of the Company whose
salary grade is 26 or higher.

“Separation from Service” means “separation from service” as that term is used
in section 409A of the Internal Revenue Code.

“Severance” means “Severance” as that term is defined in the Key Employee Change
in Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan, and shall also incorporate the meaning of the terms
“Cause” and “Good Reason” contained in the definition of “Severance” in such
plan.

“Stock” means shares of common stock of the Company, par value $.01. Stock may
also be referred to as “Common Stock.”

“Termination” or “Termination of Employment” each mean cessation of employment
with the Participating Companies, determined in accordance with the policies and
practices of the Participating Company for whom the Employee was last performing
services.

 

   Page 7 of 10   



--------------------------------------------------------------------------------

Exhibit 10.11

 

Attachment A

Change of Control

The following definitions apply to the Change of Control provision in Section 10
of the Plan.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.

“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

“Beneficial Owner” shall mean, with reference to any securities, any Person if:

(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect at the
time of determination) such securities or otherwise has the right to vote or
dispose of such securities;

(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand

 

   Page 8 of 10   



--------------------------------------------------------------------------------

Exhibit 10.11

 

relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
section 14(a) of the Exchange Act) in respect of such security.

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

“Board” shall have the meaning set forth in the Plan.

“Change of Control” shall mean any of the following occurring on or after
January 1, 2014:

(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding
solely as a result of (i) any acquisition directly from the Company or (ii) any
acquisition by a Person pursuant to a transaction that complies with
clauses (i), (ii), and (iii) of subsection (c) of this definition;

(b) individuals who, as of January 1, 2014, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
January 1, 2014 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) the Company shall consummate a reorganization, merger, statutory share
exchange, consolidation, or similar transaction involving the Company or any of
its subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (i) 50% or more of the
then outstanding shares of common stock of the corporation, or common equity
securities of an entity other than a corporation, resulting from such Business
Combination and the combined voting power of the then outstanding Voting Stock
of such corporation or other entity are beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding Common Stock immediately prior to such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such Business Combination, directly or indirectly, 20% or
more of the Common Stock then outstanding or 20% or more of the combined voting
power of the Voting Stock of

 

   Page 9 of 10   



--------------------------------------------------------------------------------

Exhibit 10.11

 

the Company then outstanding) beneficially owns, directly or indirectly, 20% or
more of the then outstanding shares of common stock of the corporation, or
common equity securities of an entity other than a corporation, resulting from
such Business Combination or the combined voting power of the then outstanding
Voting Stock of such corporation or other entity, and (iii) at least a majority
of the members of the board of directors of the corporation, or the body which
is most analogous to the board of directors of a corporation if not a
corporation, resulting from such Business Combination were members of the
Incumbent Board at the time of the initial agreement or initial action by the
Board providing for such Business Combination; or

(d) the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a transaction that complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition.

“Common Stock” shall have the meaning set forth in the Plan.

“Company” shall have the meaning set forth in the Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exempt Person” shall mean any of the Company, any entity controlled by the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any entity controlled by the Company, and any Person organized,
appointed, or established by the Company for or pursuant to the terms of any
such employee benefit plan.

“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of January 1, 2014 or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.

“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

“Voting Stock” shall mean, (1) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.

 

   Page 10 of 10   